DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 August 2021 and 13 April 2022 are compliant with 37 CFR 1.97 and have been considered by the examiner.
Due to a long list of documents cited in the 18-page IDS submitted on 21 April 2021, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance should be provided. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Note that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.
Drawings
The drawings are objected to because in figures 1A-2, the reference number "8" requires an underline to properly indicate the surface defined as the "ambient pressure".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Regarding claim 14, the claim merely recites that the patient is able to respond in a manner that indicates “a failure to improve the migraine headache pain”, as recited in line 2. The claim does not include an additional step or additional structure that would allow one of ordinary skill in the art to determine how to proceed with the method after the patient indicates that there was a failure to improve migraine headache pain. Therefore, the claim does not recite a new and useful process and is not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-10 and 12 of George et al. (10,251,790 B2) and Qingmin (6,296,652 B1) and Hirchenbain (2002/0069883 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 2, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 5
Application claim 2
1. A method for treatment of a headache syndrome, comprising: 
providing a gas transfer device which generates a gas flow of a gas through an earplug, said earplug having an earplug external surface configured to sealably engage an external ear canal wall as a barrier between an external ear canal pressure and an ambient pressure; and treating a subject having said headache syndrome 
by: sealably engaging said earplug with said external ear canal wall; and operating said gas transfer device to generate said gas flow of said gas 
through said earplug to achieve an external ear canal pressure differential 
between said external ear canal pressure and said ambient pressure; operating said gas transfer device to change the external ear canal pressure differential between a positive external ear canal pressure differential and a negative external ear canal pressure differential, while the earplug is sealably engaged with the external ear canal wall; wherein said changing external ear canal pressure differential is effective to treat said headache syndrome. 

5. The method of claim 1, wherein said headache syndrome comprises a migraine headache.
2. A method for alleviating migraine headache pain being experienced by a patient having a first ear and a second ear on respective a first side and a second side of a head of the patient, the method comprising: engaging the first ear on the first side of the head with an earpiece to allow a first pressure in a first external ear canal of the first ear to be adjusted; controlling a flow of fluid through the earpiece to make at least one pressure adjustment to the first pressure to generate at least one pressure differential between the first pressure in the first external ear canal of the first ear and an ambient pressure outside the first external ear canal of the first ear; and performing at least one of: (a) choosing the first ear on the first side for the at least one pressure adjustment based upon a relative distribution of the migraine headache pain between the first side and the second side of the head, (b) making at least one second pressure adjustment to a second pressure in a second external ear canal of the second ear to create at least one second pressure differential between the second pressure and the ambient pressure, or (c) observing a migraine headache pain response to the at least one pressure adjustment, and based on the observed migraine headache pain response, making at least one additional pressure adjustment in the first external ear canal or the second external ear canal to create at least one respective additional pressure differential between either the respective first pressure or the respective second pressure and the ambient pressure, wherein the at least one pressure adjustment in combination with at least one of actions (a), (b), or (c) causes a physiological response that is therapeutic for alleviating the migraine headache pain.


Thus, it is apparent, instant application claim 2 and patent claim 5 differ by reciting the underlined features.  
With regard to the underlined features present in the instant application claim that are not present in patent claim 5, patent claim 5 is silent with regard to the step of (b) making at least one second pressure adjustment to a second pressure in a second external ear canal of the second ear to create at least one second pressure differential between the second pressure and the ambient pressure.
However, Qingmin teaches that a method for alleviating headache pain, involves treating one ear and then the other ear, with the patient selecting the left or right ear first, see fig. 1 and col. 1, lines 10-14 and col. 5, lines 36-39. Since patent claim 5 discloses the step of engaging a first ear with an earpiece for providing a first pressure adjustment to create a first external ear canal pressure differential in the first ear and the step of making a second pressure adjustment to create a subsequent external ear canal pressure differential in the first ear and since Qingmin teaches that a patient is able to initially treat a first ear and then select and treat the second ear, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify patent claim 5 to include the step of selecting the second ear, as taught by Qingmin, when creating the second pressure adjustment to a second pressure, as disclosed by patent claim 5, to be able to provide greater headache pain relief by applying treatment to both sides of the head.
Since instant application claim 2 is anticipated by patent claim 5 and, since anticipation is the epitome of obviousness, then instant application claim 2 is obvious over patent claim 5.
A further mapping of the instant application claims dependent on instant
application claim 2, as anticipated by and obvious over, the patent claims is as follows: 
a. Instant application claim 29 reads on patent claim 4.
b. Instant application claim 2 reads on patent claims 7 and 10.
c. Instant application claim 24 reads on patent claim 1.
d. Instant application claim 29 reads on patent claim 9.
e. Instant application claim 2 reads on patent claim 12. 
	Patent claim 5 reads on instant application claim 3 since patent claim 1 recites that changing the external ear canal pressure differential is effective to treat a headache syndrome, the headache syndrome being migraine headache pain (as recited in patent claim 5), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify patent claim 5’s step of choosing the first ear to be based on the relative distribution of migraine headache pain between the first and second side of the head since the step of adjusting the applied external ear canal pressure differential until effective treatment is rendered is considered common practice for a therapist providing treatment to a patient’s headache syndrome. Additionally, it would have been an obvious matter of design choice for the therapist to select a particular ear or, alternatively, to treat one ear after the initial ear since the selection of the ear to provide treatment to depends on the migraine headache pain distribution.
	Patent claim 5 reads on instant application claim 4 since, when the therapist determines that the relative distribution of migraine headache pain on the patient comprises a same degree of headache pain on the first side and second side, it would have been an obvious matter of design choice for the therapist to select the initial ear where therapy was applied since it is common practice for the therapist to select an ear to begin treatment.
	Patent claim 5 reads on instant application claim 5 since patent claim 5 discloses making the second pressure adjustment to the second ear which would expectedly result in creating a second pressure differential.
	Patent claim 5 reads on instant application claim 6 since it is considered common practice for a therapist to perform an observation step where the therapist asks the patient about effectiveness of the applied treatment and, therefore, it would have been an obvious matter of design consideration for the therapist to make respective additional pressure differentials between the respective first or second ambient pressure depending on the current state of the patient. 
Patent claim 5 reads on instant application claims 7-8 since patent claim 1 discloses making additional pressure adjustments and since Qingmin teaches that the patient is able to select either ear to apply treatment.
Patent claim 5 reads on instant application claims 9-10 since patent claim 5 discloses the observation step, as recited above, since patent claim 1 recites the step of making additional pressure adjustments and since Qingmin teaches that the patient is able to select either ear to apply treatment.
Patent claim 5 reads on instant application claims 11-12 since patent claim 5 discloses the observation step, as recited above, since patent claim 1 recites the step of making additional pressure adjustments and since Qingmin teaches that the patient is able to select either ear to apply treatment.
Patent claim 5 reads on instant application claim 13 since patent claim 5 discloses the observation step, as recited above, and since it would have been obvious for the therapist to be able to observe that one side of the patient indicates a higher degree of migraine headache pain than the other side of the patient since it is common practice for the therapist to perform the observation step and since a therapist treating migraine headache pain would be able to observe if one side of the patient’s head is better than the other side.
Patent claim 5 reads on instant application claim 14 since patent claim 5 discloses the observation step, as recited above, and since, after the therapist performs the observation step, if the patient provides a response that indicates that the treatment did not successfully treat the headache syndrome then the response would indicate a failure to improve the migraine headache pain.
Patent claim 5 reads on instant application claim 15 since patent claim 5 discloses the observation step, as recited above, since patent claim 1 recites the step of making additional pressure adjustments and since Qingmin teaches that the patient is able to select either ear to apply treatment.
Patent claim 5 reads on instant application claim 16 since patent claim 1 discloses making additional pressure adjustments, since patent claim 3 discloses oscillating the external ear canal pressure differential between said positive and said negative differentials (such that a therapist is able to operate the gas transfer device in a pulsatile manner) and since patent claim 5 discloses the observation step, as recited above.
Patent claim 5 reads on instant application claims 17-18 since patent claim 1 discloses making additional pressure adjustments, since patent claim 3 discloses oscillating the external ear canal pressure differential between said positive and said negative differentials such that it would have been an obvious manner of design choice to have the therapist make multiple discrete pressure adjustments to avoid injuring the patient. Since patent claim 5 discloses the observation step, as recited above, it would have been an obvious manner of design choice to have the therapist stop making additional pressure adjustments after determining the treatment has provided complete migraine headache pain relief to the patient since it is common practice for the therapist to discontinue treatment to the user after curing the patient’s ailment to prevent injury to the patient.
Patent claim 5 reads on instant application claim 19 since patent claim 1 discloses making additional pressure adjustments, since patent claim 5 discloses the observation step, as recited above, and since Qingmin teaches that the patient is able to select either ear to apply treatment such that it would have been an obvious matter of design choice for a therapist to stop treatment on one side of the ear and begin treating the second ear when the therapist determines treatment is ineffective on one side of the ear.
Patent claim 5 reads on instant application claims 20-21 since patent claim 1 discloses making the additional pressure adjustments, since patent claim 5 discloses the observation step, as recited above, and since patent claim 5 discloses the step of stopping pressure adjustments when the patient indicates that the treatment is unsuccessful, as recited above.
With regard to the features present in instant application claim 22 that are not present in patent claim 5, patent claim 1 discloses the gas transfer device for controlling a gas flow of fluid to make the pressure adjustment and the earplug that is placed in the patient’s ear canal, but is silent with regard to the gas transfer device having an insufflator bulb.
However, Hirchenbain discloses that a patient actuates an insufflator bulb (defined by pressure source 33a, see fig. 3) to make pressure adjustments, see para. [0042]. Therefore, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified patent claim 5’s gas transfer device to include an insufflator bulb since it is a known type of pressure device for providing fluid flow, and it since it appears that the modified patent claim 5 would perform equally well when controlling fluid flow.
Therefore, the modified patent claim 5 reads on instant application claim 22.
Patent claim 5 reads on instant application claim 23 since patent claim 5 discloses the step of making multiple pulsatile pressure adjustments, as recited above.
With regard to the features present in instant application claim 25 that are not present in patent claim 5, patent claim 5 discloses everything as claimed but is silent with regard to the steps of sustaining the negative pressure differential for a period of time; returning the first pressure in the first external ear canal to the ambient pressure after the period of time; and thereafter repeating the actions of making another said pressure adjustment, sustaining that respective negative pressure differential for another respective period of time, and returning the first pressure again to the ambient pressure after that other period of time.
However, Hirchenbain discloses the step of sustaining the negative pressure differential for a period of time (the negative pressure differential is maintained as desired by the patient by closing an on-off valve 31 to retain the pressure differential, see para. [0043]); returning the first pressure in the first external ear canal to the ambient pressure after the period of time (the user is able to open the on-off valve 32 to return the first pressure to the ambient pressure as desired, see para. [0043]); and thereafter repeating the actions of making another said pressure adjustment, sustaining that respective negative pressure differential for another respective period of time, and returning the first pressure again to the ambient pressure after that other period of time (the user is able to repeat the actions of making and sustaining the pressure adjustment as desired, see para. [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified patent claim 5 to include the sustaining, returning and repeating steps, as taught by Hirchenbain, to be able to provide an alternative therapy regimen for treating the headache syndrome.
Patent claim 5 reads on instant application claims 26-27 since patent claim 1 discloses controlling the flow of fluid through the earpiece to make additional pressure adjustments and since Qingmin teaches that the patient is able to select either ear to apply treatment.
Patent claim 5 reads on instant application claim 28 since patent claim 5 discloses the same structure and steps as claimed and, therefore, would expectedly produce a therapeutic physiological response that comprises an afferent nerve signal into the brain.
Claims 2-3 and 5-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 10-23 of George et al. (10,772,766 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 2, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 1
Application claim 2
1. A method for alleviating migraine headache pain being experienced by a patient having first and second ears on respective first and second sides of the patient's head, the method comprising: engaging the first ear on the first side of the patient's head with an earpiece sufficiently to allow a first pressure in a first external ear canal of the first ear to be adjusted; controlling a flow of fluid through the earpiece to make at least one pressure adjustment to the first pressure to create at least one respective pressure differential between the first pressure in the first external ear canal of the first ear and an ambient pressure outside the first external ear canal of the first ear; and choosing the first ear on the first side for the at least one pressure adjustment based upon a relative distribution of the migraine headache pain between the first and second sides of the patient's head, wherein the relative distribution of migraine headache pain comprises a higher degree of migraine headache pain on the first side than on the second side of the patient's head; wherein the at least one pressure adjustment causes a physiological response that is therapeutic for alleviating the migraine headache pain.
2. A method for alleviating migraine headache pain being experienced by a patient having a first ear and a second ear on respective a first side and a second side of a head of the patient, the method comprising: engaging the first ear on the first side of the head with an earpiece to allow a first pressure in a first external ear canal of the first ear to be adjusted; controlling a flow of fluid through the earpiece to make at least one pressure adjustment to the first pressure to generate at least one pressure differential between the first pressure in the first external ear canal of the first ear and an ambient pressure outside the first external ear canal of the first ear; and performing at least one of: (a) choosing the first ear on the first side for the at least one pressure adjustment based upon a relative distribution of the migraine headache pain between the first side and the second side of the head, (b) making at least one second pressure adjustment to a second pressure in a second external ear canal of the second ear to create at least one second pressure differential between the second pressure and the ambient pressure, or (c) observing a migraine headache pain response to the at least one pressure adjustment, and based on the observed migraine headache pain response, making at least one additional pressure adjustment in the first external ear canal or the second external ear canal to create at least one respective additional pressure differential between either the respective first pressure or the respective second pressure and the ambient pressure, wherein the at least one pressure adjustment in combination with at least one of actions (a), (b), or (c) causes a physiological response that is therapeutic for alleviating the migraine headache pain.


Thus, it is apparent, instant application claim 2 and patent claim 1 differ by reciting the underlined features.  
Since instant application claim 2 step (a) is anticipated by patent claim 1 and, since anticipation is the epitome of obviousness, then instant application claim 2 is obvious over patent claim 1.
A further mapping of the instant application claims dependent on instant
application claim 2, as anticipated by and obvious over, the patent claims is as follows: 
a. Instant application claim 3 reads on patent claim 1.
b. Instant application claim 5 reads on patent claim 2.
c. Instant application claim 6 reads on patent claim 3.
d. Instant application claim 7 reads on patent claim 4.
e. Instant application claim 8 reads on patent claim 7.
f. Instant application claim 9 reads on patent claim 10.
g. Instant application claim 10 reads on patent claim 11.
h. Instant application claim 11 reads on patent claim 2.
i. Instant application claim 12 reads on patent claim 3.
j. Instant application claim 13 reads on patent claim 1.
k. Instant application claim 14 reads on patent claim 6.
l. Instant application claim 15 reads on patent claim 10.
m. Instant application claim 16 reads on patent claim 12.
n. Instant application claim 17 reads on patent claim 13.
o. Instant application claim 18 reads on patent claim 14.
p. Instant application claim 19 reads on patent claim 15.
q. Instant application claim 20 reads on patent claim 16.
r. Instant application claim 21 reads on patent claim 17.
s. Instant application claim 22 reads on patent claim 18.
t. Instant application claim 23 reads on patent claim 19.
u. Instant application claim 24 reads on patent claim 20.
v. Instant application claim 25 reads on patent claim 21.
w. Instant application claims 26-27 reads on patent claims 2 and 18.
x. Instant application claim 28 reads on patent claim 22.
y. Instant application claim 29 reads on patent claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg (7,785,346 B2) in view of Teixido (“Migraine - More than a Headache”, 15 December 1999), Hirchenbain (2002/0069883 A1) and Qingmin (6,296,652 B1).
Regarding claim 2, Blumberg discloses a method for alleviating migraine headache pain being experienced by a patient (see col. 2 lines 16-19) having a first ear and a second ear on respective a first side and a second side of a head of the patient (see fig. 1), the method comprising: engaging the first ear on the first side of the head (see fig. 1) with an earpiece (defined by banded earplug device 10, see fig. 1) and making a pressure adjustment (a first pod 18 of the earpiece 10 applies pressure to the first ear of the patient, see fig. 1 and col. 3 lines 14-17).
Blumberg discloses the step of engaging the first ear on the first side of the head with an earpiece, see fig. 1, but is silent with regard to allowing a first pressure in a first external ear canal of the first ear to be adjusted and the step of controlling a flow of fluid through the earpiece to make at least one pressure adjustment to the first pressure to generate at least one pressure differential between the first pressure in the first external ear canal of the first ear and an ambient pressure outside the first external ear canal of the first ear.
However, Teixido teaches that inner ear disease is associated with migraine headache pain, see the section titled “Migraine and Inner Ear Disease”. Additionally, Hirchenbain teaches that a method for treating middle ear disease (see the abstract) includes a step of a first pressure in a first external ear canal of the first ear to be adjusted (a ribbed earplug 18 is inserted into a first external ear canal and a patient actuates a pressure source 33a to adjust pressure in the first external ear canal, see para. [0042]), and a step of controlling a flow of fluid through a earpiece (defined by ribbed earplug 18, see fig. 3) to make a pressure adjustment to the first pressure to generate a pressure differential between the first pressure in the first external ear canal of the first ear and an ambient pressure outside the first external ear canal of the first ear (the patient controls the flow of fluid through the earpiece 18 by actuating pressure source 33a to generate the pressure differential, see paras. [0042]-[0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Blumberg's step of making the pressure adjustment with Hirchenbain’s step of making a pressure adjustment since treating the inner ear disease is known to treat migraine headache pain, as taught by Teixido, since it is merely a substitution of one known method of adjusting ear pressure with another known method of adjusting ear pressure, and since it appears that the modified Blumberg method would work equally well in treating migraine headache pain.
	The modified Blumberg method discloses the step of making a pressure adjustment on the first ear of the patient, as taught by Hirchenbain, and that the patient makes additional pressure adjustments as needed, see para. [0042] of Hirchenbain, but is silent with regard to performing the steps of: (b) making at least one other pressure adjustment to a second pressure in a second external ear canal of the second ear to create at least one respective other pressure differential between the second pressure and the ambient pressure. 
However, Qingmin teaches that a method for alleviating headache pain, involves treating one ear and then the other ear, with the patient selecting the left or right ear first, see fig. 1 and col. 1 lines 10-14 and col. 5 lines 36-39. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure adjustment step of the modified Blumberg method make at least one pressure adjust to a second pressure in a second external ear canal of the second ear as taught by Qingmin so as to be able to allow the patient to treat both ears of the patient for greater headache pain relief.
The modified Blumberg method discloses the step of (b) making at least one other pressure adjustment (the therapist or patient are able to make additional pressure adjustments as required, see para. [0042] of Hirchenbain) to a second pressure in a second external ear canal of the second ear (the therapist or patient is able to select the second ear to apply pressure to after initial treatment on the first ear, see col. 5 lines 36-39 of Qingmin) to create at least one respective other pressure differential between the second pressure and the ambient pressure and that the pressure adjustment in combination with action (b) causes a physiological response that is therapeutic for alleviating the migraine headache pain (the pressure adjustment applied to the first ear along with the second pressure adjustment in the second ear alleviates headache pain, see col. 3 lines 17-20 of Blumberg).
	Regarding claim 11, the modified Blumberg method discloses making the at least one second pressure adjustment to the second pressure in the second external ear canal to create the at least one respective second pressure differential between the second pressure and the ambient pressure (as taught by Hirchenbain and Qingmin, see para. [0042] of Hirchenbain and col. 5 lines 36-39 of Qingmin), as recited in the rejection of claim 2 above.
Regarding claim 22, the modified Blumberg method discloses the step of controlling the flow of fluid through the earpiece (see fig. 3 of Hirchenbain) to make the at least one pressure adjustment comprises manipulating an insufflator bulb (defined by pressure source 33a, see fig. 3 of Hirchenbain) of an ear insufflation device (defined by earplug 18, flexible tube 30a, on-off valve 31, quick connector 32a and pressure source 33a, see fig. 3 of Hirchenbain) to adjust a fluid pressure of the fluid that is fluidically coupled to the first external ear canal through the earpiece and via a fluid conduit (defined by flexible tube 30a, see fig. 3 of Hirchenbain) between the insufflator bulb and the earpiece of the ear insufflation device (see para. [0042] of Hirchenbain).
Regarding claim 23, the modified Blumberg method discloses that the step of controlling the flow of fluid through the earpiece to make the at least one pressure adjustment comprises applying pulsatile pressure changes in the first external ear canal (the patient actuates pressure source 33a to make pressure adjustments, see para. [0042] of Hirchenbain; as the pressure source 33a is not automatically controlled by a controller, the patient is able to discretely adjust the pressure adjustment by repeatedly compressing the pressure source 33a in a pulsatile manner until a desired pressure differential is reached within a single operation).
	Regarding claim 24, the modified Blumberg method discloses that the step of controlling the flow of fluid through the earpiece to make the at least one pressure adjustment comprises producing a negative pressure differential with the first pressure in the first external ear canal less than the ambient pressure (a vacuum is applied in the first ear, see para. [0043] of Hirchenbain, to create a negative pressure differential where the first pressure in the first external ear canal is less than the ambient pressure).
	Regarding claim 25, the modified Blumberg method discloses the step of sustaining the negative pressure differential for a period of time (the negative pressure differential is maintained as desired by the patient by closing an on-off valve 31 to retain the pressure differential, see para. [0043] of Hirchenbain); returning the first pressure in the first external ear canal to the ambient pressure after the period of time (the user is able to open the on-off valve 32 to return the first pressure to the ambient pressure as desired, see para. [0043] of Hirchenbain); and thereafter repeating the actions of making another said pressure adjustment, sustaining that respective negative pressure differential for another respective period of time, and returning the first pressure again to the ambient pressure after that other period of time (the user is able to repeat the actions of making and sustaining the pressure adjustment as desired, see para. [0043] of Hirchenbain).
	Regarding claims 26-27, the modified Blumberg method discloses the step of controlling a second flow of fluid to make the at least one second pressure adjustment to the second pressure in the second external ear canal of the second ear and the step of engaging the second ear with the earpiece, wherein the second flow of fluid is through the earpiece to make the at least one second pressure adjustment (the user is able to select the second ear, as taught by Qingmin, to provide a second flow of fluid to, as taught by Hirchenbain).
	Regarding claim 28, the modified Blumberg method discloses that the pressure adjustment in combination with action (b) causes the therapeutic physiological response that comprises an afferent nerve signal into a brain of the patient (the modified Blumberg method discloses the same structure and steps as claimed, including the action step (b) as taught by Hirchenbain and Qingmin, and, therefore, would expectedly produce a therapeutic physiological response that comprises an afferent nerve signal into the brain).
	Regarding claim 29, the modified Blumberg method discloses that pressure adjustment in combination with action (b) causes the therapeutic physiological response that comprises a deflection of a tympanic membrane in at least one of the first ear or the second ear (the modified Blumberg method discloses the same structure and steps as claimed, including the action step (b) as taught by Hirchenbain and Qingmin, and, therefore, would expectedly produce a therapeutic physiological response that comprises an afferent nerve signal into the brain).
Claims 3-10, 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg, Teixido, Hirchenbain and Qingmin as applied to claims 2 and 11 above, and further in view of Ashkenazi et al. ("Identifying cutaneous allodynia in chronic migraine using a practical clinical method", February 2007).
	Regarding claims 3-4, the modified Blumberg method includes everything as claimed including making the pressure adjustment to the first ear, as taught by Hirchenbain, and making the second pressure adjustment to the second ear, as taught by Hirchenbain and Qingmin, but is silent with regard to the step of choosing the first ear for making the pressure adjustment based upon the relative distribution of migraine headache pain between the first side and the second side of the head, the relative distribution of headache pain comprising the same degree of headache pain on the first and second sides.
However, Ashkenazi teaches a method of evaluating headache pain using a verbal scale to determine pain in the left and right frontal area V1, which is the dermatome corresponding to the upper face (it would be obvious for one of ordinary skill in the art to identify the side of the head causing the most pain to the patient and treat pain based on that identification, see page 2 lines 33-47 and page 3 lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitored headache pain response step of modified Blumberg method to include a determination of the relative distribution of headache pain between the first and second sides of the patient’s head as taught by Ashkenazi so as to be able to quickly and determine the location of the patient’s headache, see page 3 lines 6-7 of Ashkenazi.
	The modified Blumberg method discloses that the first ear is chosen as a pre-determined default choice between the first ear and the second ear (a therapist is able to determine that therapy must be initiated on a first ear before determining if therapy should be continued on a second ear).
Regarding claim 5, the modified Blumberg method discloses the step of making the at least one second pressure adjustment to the second pressure in the second external ear canal of the second ear to create the at least one respective second pressure differential (as taught by Hirchenbain and Qingmin, see para. [0042] of Hirchenbain and col. 5 lines 36-39 of Qingmin), as recited in the rejection of claim 1 above.
Regarding claim 6, the modified Blumberg method discloses the step of observing the migraine headache pain response to the pressure adjustment (the therapist is able to observe migraine headache pain, see page 2 lines 33-47 and page 3 lines 1-7 of Ashkenazi, in response to the effectiveness of the pressure adjustment, see para. [0042] of Hirchenbain); and based on the observed migraine headache pain response, making the at least one additional pressure adjustment in the first or second external ear canal to create the at least one respective additional pressure differential between the respective first or second pressure and the ambient pressure (the therapist and patient are able to determine if additional pressure adjustments are required if the pressure adjustment was ineffective in alleviating the patient’s migraine headache pain, see para. [0042] of Hirchenbain).
	Regarding claim 7, the modified Blumberg method discloses that the additional pressure adjustment comprises a second pressure adjustment to the second pressure in the second external ear canal (the patient is able to determine if the second ear requires a pressure adjustment instead of the first ear, see para. [0042] of Hirchenbain and col. 5 lines 36-39 of Qingmin, based on the observed migraine headache pain response, see page 2 lines 33-47 and page 3 lines 1-7 of Ashkenazi).
	Regarding claim 8, the modified Blumberg method discloses that the additional pressure adjustment comprises at least one said pressure adjustment to the first pressure in the first external ear canal (the patient is able to determine if the first ear requires a pressure adjustment instead of the second ear, see para. [0042] of Hirchenbain and col. 5 lines 36-39 of Qingmin, based on the observed migraine headache pain response, see page 2 lines 33-47 and page 3 lines 1-7 of Ashkenazi).
	Regarding claim 9, the modified Blumberg method discloses the step of observing the migraine headache pain response to the at least one pressure adjustment (as taught by Ashkenazi); and based on the observed migraine headache pain response, making the at least one additional pressure adjustment in the first or second external ear canal to create the at least one respective additional pressure differential between the respective first or second pressure and the ambient pressure (as taught by Hirchenbain and Qingmin), as recited in the rejection of claim 6 above.
	Regarding claim 10, the modified Blumberg method discloses that the additional pressure adjustment comprises at least one said pressure adjustment to the first pressure in the first external ear canal, as recited in the rejection of claim 8 above.
	Regarding claim 12, the modified Blumberg method discloses the step of observing the migraine headache pain response to the at least one pressure adjustment (as taught by Ashkenazi); and based on the observed migraine headache pain response, making the at least one additional pressure adjustment, wherein at least one said additional pressure adjustment comprises at least one said second pressure adjustment to the second pressure in the second external ear canal (as taught by Hirchenbain and Qingmin), as recited in the rejection of claims 6-7 above.
Regarding claim 14, the modified Blumberg method discloses that the observed migraine headache pain response comprises a failure to improve the migraine headache pain (Ashkenazi recites the step of a patient providing a verbal migraine headache pain response, see page 2 lines 33-47 and page 3 lines 1-7 of Ashkenazi; the therapist is able ask and observe the patient’s migraine headache pain response to determine the result of the treatment and the patient is able to respond that the treatment is unsuccessful and, therefore, the observed migraine headache pain response is able to comprise a failure to improve the migraine headache pain).
Regarding claim 15, the modified Blumberg method discloses observing the migraine headache pain response to the at least one pressure adjustment (as taught by Ashkenazi); and based on the observed migraine headache pain response, making the at least one additional pressure adjustment in the first or second external ear canal to create the at least one respective additional pressure differential between the respective first or second pressure and the ambient pressure (as taught by Hirchenbain and Qingmin), as recited in the rejection of claim 6 above.
	Regarding claim 16, the modified Blumberg method discloses that the additional pressure adjustment comprises a pulsatile set of multiple said additional pressure adjustments (the patient actuates pressure source 33a to make pressure adjustments, see para. [0042] of Hirchenbain; as the pressure source 33a is not automatically controlled by a controller, the patient is able to discretely adjust the pressure adjustment by repeatedly compressing the pressure source 33a in a pulsatile manner until a desired pressure differential is reached within a single operation); and the additional pressure adjustments are based on an observed migraine headache pain response to a prior respective additional pressure adjustment (the therapist is able to observe migraine headache pain, see page 2 lines 33-47 and page 3 lines 1-7 of Ashkenazi, in response to the effectiveness of the pressure adjustment, see para. [0042] of Hirchenbain).
	Regarding claim 17, the modified Blumberg method discloses that the additional pressure adjustment comprises multiple discrete said additional pressure adjustments (the patient actuates pressure source 33a to make pressure adjustments, see para. [0042] of Hirchenbain; as the pressure source 33a is not automatically controlled by a controller, the patient is able to discretely perform multiple pressure adjustments by repeatedly compressing the pressure source 33a until a desired pressure differential is reached within a single operation), the method further comprising: stopping the additional pressure adjustments based at least in part upon a respectively observed migraine headache pain response to at least one prior respective additional pressure adjustment reaching a threshold (the therapist is able to observe migraine headache pain, see page 2 lines 33-47 and page 3 lines 1-7 of Ashkenazi, in response to the effectiveness of the pressure adjustment and the patient stops performing pressure adjustments when a desired pressure differential is reached, see para. [0042] of Hirchenbain; therefore, the patient is able to stop performing additional pressure adjustments when the therapist observes that the patient has reached a threshold where the additional pressure adjustment provides a desirable pressure differential in the selected ear).
	Regarding claim 18, the modified Blumberg method discloses that the threshold comprises complete migraine headache pain relief (the therapist is able to observe that, when the patient reaches the threshold, migraine headache pain has been relieved, see col. 3 lines 17-20 of Blumberg).
	Regarding claim 19, the modified Blumberg method discloses the step of making the additional pressure adjustments to the first pressure in the first external ear canal (the patient continues performing additional pressure adjustments in the desired ear, see para. [0042] of Hirchenbain); and after stopping the additional pressure adjustments to the first pressure in the first external ear canal (after a desired pressure differential is reached the patient is able to stop performing additional pressure adjustments, see para. [0042] of Hirchenbain), then making the at least one second pressure adjustment to the second pressure in the second external ear canal (the patient is able to determine if additional pressure adjustments are to be made on the second ear, see col. 5 lines 36-39 of Qingmin).
	Regarding claim 20, the modified Blumberg method discloses that the additional pressure adjustment comprises a plurality of said additional pressure adjustments (as taught by Hirchenbain), the method further comprising: stopping the additional pressure adjustments based at least in part upon a number of said additional pressure adjustments reaching a threshold (as taught by Hirchenbain and Ashkenazi), as recited in the rejection of claim 17 above.
	Regarding claim 21, the modified Blumberg method discloses that the additional pressure adjustment comprises a plurality of said additional pressure adjustments (the patient continues performing additional pressure adjustments in the desired ear, see para. [0042] of Hirchenbain), the method further comprising: stopping the additional pressure adjustments based at least in part upon a threshold number of observed migraine headache pain responses to prior respective additional pressure adjustments being within a first threshold (the therapist is able to continuously observe migraine headache pain to determine if the patient’s responses to migraine headache pain show improvement or a failure to improve, see page 2 lines 33-47 and page 3 lines 1-7 of Ashkenazi, based on the effectiveness of the pressure adjustment and the patient is able to stop performing pressure adjustments when a desired pressure differential is reached, see para. [0042] of Hirchenbain; therefore, the patient is able to stop performing additional pressure adjustments when the therapist observes that the patient has reached a threshold number of responses to the headache pain that indicate that there is complete relief of the migraine headache pain, see col. 3 lines 17-20 of Blumberg).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under Obviousness type double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance: the cited prior art of record does not disclose the specific method step as recited in claim 13, “the observed migraine headache pain response comprises a change in a headache pain distribution that results in a higher degree of headache pain on the second side than on the first side of the patient's head”.
The closet cited prior arts of record are Blumberg (7,785,346 B2) in view of Teixido (“Migraine - More than a Headache”, 15 December 1999), Hirchenbain (2002/0069883 A1), Qingmin (6,296,652 B1) and Ashkenazi et al. ("Identifying cutaneous allodynia in chronic migraine using a practical clinical method", February 2007)
The cited prior art of record discloses the method of treating migraine headache pain (as disclosed by Blumberg), the structure of the earpiece (as taught by Hirchenbain), the step of providing a pressure adjustment to the first ear and second ear (as taught by Teixido, Hirchenbain and Qingmin) and a method for observing the migraine headache pain (Ashkenazi). 
However, the cited prior art of record, neither alone or in combination, disclose the specific method step as recited in claim 13 since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant' s disclosure. Therefore, claim 13 is considered to have allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785